Citation Nr: 1132573	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from August 1952 to July 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2010 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain medical nexus opinions concerning whether the disorders at issue are attributable to the Veteran's military service.  But, unfortunately, since the medical nexus opinions obtained were inadequate for adjudication purposes, the Board again remanded the claims in June 2011 for supplemental comment.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).  This supplemental medical opinion was obtained later in June 2011 and, after considering it, the AMC readjudicated, but continued to deny, the claims in a July 2011 supplemental statement of the case (SSOC).  So the claims are again before the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are unavailable because they were destroyed in a fire while in the government's possession, but statements from him and fellow servicemen attest to injuries to his shoulders and right knee while in service.

2.  Nevertheless, the most probative (competent and credible) evidence indicates the Veteran's current bilateral shoulder and right knee disorders are unrelated to his military service, including especially to those injuries in service, in 1954, so even assuming they occurred as alleged.


CONCLUSION OF LAW

Chronic bilateral shoulder and right knee disorders were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Letters from the RO to the Veteran dated in February and April 2008 satisfy these notice requirements since they informed him of the information and evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also were issued prior to the initial adjudication of his claims in May 2008, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  And the February 2008 letter also discussed the downstream disability-rating and effective-date elements of his claims.  See Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, his STRs are unavailable for consideration, as they apparently were destroyed in the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository, so while in the government's possession.  In this circumstance, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claims, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


As a result of this heightened duty, the RO went to great lengths to assist the Veteran in obtaining the evidence necessary to prove his claims.  First, the RO made all necessary attempts to obtain his missing STRs from the NPRC, as well as from him personally.  The NPRC has indicated there are no STRs available or records from the Surgeon General's Office (SGO), which is another potential source for treatment records in service.  See Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which STRs are presumed destroyed includes the obligation to search for alternative medical records).

The Veteran was also provided a National Archives (NA) Form 13055 so the RO could request records from the medical facility where he supposedly was treated during service after sustaining the injuries in question; however, he did not provide complete dates of treatment as required to conduct a meaningful search.  Therefore, there is no further duty to assist him in obtaining records concerning his service.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding that VA's duty to assist is not a one-way street, and that if a Veteran wishes help he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence).

The Veteran testified during his hearing that he initially sought treatment for his shoulders in 1960, after he left the military, but that these doctors have long been deceased and all records destroyed.  He also reported that he had right shoulder surgery sometime in the early 1970s and left shoulder surgery in 1990, but that these records are also unavailable and cannot be obtained.  It thus appears that efforts to obtain these records have been exhausted and that further attempts therefore would be futile.  38 C.F.R. § 3.159(c)(1), (c)(2) and (e)(1).

The Board also remanded this case in May 2010 and again in June 2011 to obtain a medical nexus opinion concerning the likelihood the Veteran's current right knee and bilateral shoulder disorders are related to his military service - and particularly to the injuries he alleges to have sustained during his service.  The first remand resulted in a medical opinion that did not answer this determinative question of causation posed by the Board.  As a result of the second remand, however, to obtain this necessary medical comment, a June 2011 medical opinion indicates the Veteran's right knee and bilateral shoulder disorders are likely due to the aging process as opposed to injuries sustained while on active duty in the military.  So the Board has obtained the medical nexus opinion addressing this determinative issue of causation.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And in obtaining this necessary medical nexus opinion, there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Moreover, this commenting VA compensation examiner readily accepted, for the sake of argument, that the Veteran had sustained the claimed injuries in service given the absence of STRs that could otherwise objectively document these injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Since this opinion was based on a review of the claims file and supported by discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived, it is sufficient to decide these claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Veteran and his representative have not made the RO/AMC or the Board aware of any additional evidence that needs to be obtained, which is obtainable, in order to fairly decide this appeal, and have not argued that any error or deficiency in the notice or assistance the Veteran received with his claims is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).


Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with his claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection requires:  (1) competent and credible evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

An in-service injury alone is not enough, as there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resultant chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III.  Service Connection for a Right Knee Disorder

The Veteran currently suffers from a right knee disorder, identified as mild degenerative changes, which he claims is the result of a football injury he sustained in 1954 while on active duty in the military.  The most probative evidence is against this claim, however, so it must be denied.

The record shows the Veteran has received a diagnosis of mild osteoarthritis of his right knee.  Therefore, the determinative issue is whether this disorder is related to his military service (and especially to that injury in 1954) or, as a chronic condition per se, initially manifested to a compensable degree within one year of his discharge from service - meaning by July 1956 since his service ended in July 1955.

As already explained, none of the Veteran's STRs are available for consideration because they presumably were destroyed in the 1973 fire at the NPRC, so while in the government's possession.  But even so, he is competent to report sustaining a right knee injury during his service and receiving treatment in the aftermath.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

Also submitted to further attest to this injury in service were lay statements from A.B., V.W., and L.C., each of whom signed an identical document stating:

I [NAME] am writing this letter in response per [the Veteran's] request.  In 1954, I was on active duty at the same time as [the Veteran].  During that time I observed [the Veteran] experiencing complications with his knee and both shoulders.


So these statements also are competent to establish the occurrence of the claimed injury in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  But even accepting the Veteran sustained this claimed injury in service, it still has to be shown that his current right knee disorder (i.e., the osteoarthritis) is a consequence of that injury in service and not, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the most probative evidence is against the claim.

The first thing worth noting in this regard is that the Veteran has given an inconsistent history of how he injured his right knee in service, even accepting that some sort of injury occurred.  He testified during his June 2009 hearing that he injured his right knee while playing football in 1954.  But during his May 2010 VA compensation examination, he told the examining physician that the injury had occurred, instead, when a heavy block landed on this knee.  Perhaps this reference to a heavy block was, in actuality, a reference to a blocker in football, but this remains unknown.  Consider also that medical evidence in the file shows his right knee disability began many years after service, long after this claimed injury.  In April 1991, he was treated at the Regional Medical Center in Memphis following a then recent right ankle injury, and there was no mention of a prior knee injury.  In fact, the first documented complaints of right knee pain were in November 2007 when seen by J.S., M.D., and even then it was noted the Veteran only had a 
6-month history of right knee pain.  So this medical evidence shows he had first experienced pain in this knee approximately 52 years after his military service had ended.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  November 2007 is also when he filed his claim for service connection for a right knee disorder.  

The Veteran need only have experienced continuous symptoms since the injury in service, not necessarily have received documented treatment for them, to show the continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and Savage.  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  But his and the other's lay testimony concerning this not only has to be competent, but also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And this history of a far more recent onset of his right knee pain tends to refute the notion that he has experienced chronic or continuous pain in this knee since the injury in service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Even in Buchanan, the Federal Circuit Court indicated the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).


The Court also has made a distinction between accepting lay testimony to establish the occurrence of a relevant disease, injury or event in service when it did not occur in combat.  For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, although the Board is accepting there was a right knee injury in service based on the Veteran's lay testimony and that of the others mentioned (his fellow servicemen), this is not tantamount to also concluding he has experienced continuous symptoms like pain in this knee since that injury in service, especially given this history of a far more recent onset of the pain in this knee.  That is to say, the Board may consider the absence of any indication of a relevant medical complaint referable to this knee until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


But of equal or even greater significance, medical evidence in the file indicates the osteoarthritis in the Veteran's right knee is not the result of this claimed injury in service, rather, due to the normal aging process.  In the initial May 2010 remand, the Board requested that a VA compensation examiner, after performing a physical examination of the Veteran and comprehensive review of the claims file, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current right knee disability is related to his military service, and especially to injury he allegedly sustained in 1954 while playing football in Germany.  He had this requested VA compensation examination later in May 2010 for this opinion.  But instead of answering the Board's question, the examiner said he could not provide this opinion without resorting to mere speculation as to whether the Veteran's right knee disability is related to his military service and, in particular, the football injury.  This examiner explained that the degenerative problem in the Veteran's right knee can be multi-factorial concerning the etiology, as it can be post-traumatic, hereditary, and part of the normal aging process.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to mere speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (indicating the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But the Court in Jones also held that, in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

As a result of the Court's holding in Jones, the Board's second remand in June 2011 requested that the May 2010 VA examiner be given an opportunity to provide supplemental comment addressing these additional considerations, or if unavailable, that someone else who is equally qualified make these necessary determinations.  And if the examiner again determined that he could not comment on the etiology of the Veteran's right knee disorder without resorting to mere speculation, the examiner would have to explain the basis of this inability to provide the requested opinion and identify precisely what facts could not be determined.  In particular, he would need to specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The medical opinion obtained must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Pursuant to this additional remand directive, the claims file was reviewed by a different VA physician in June 2011 for this requested opinion.  In reviewing the claims file, this commenting VA examiner accepted that the Veteran had injured his right knee during service, in 1954, as alleged.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  

But, ultimately, this VA examiner concluded the mild osteoarthritis in the Veteran's right knee is due to his advanced age rather than an injury in 1954.  In explanation, this examiner pointed out that "a large percentage of the population in 74-years-of-age has mild osteoarthritis of the knee.  It is extremely common and should it have been exacerbated by trauma in 1954 it would likely be severe by now secondary to normal progression of post-traumatic arthritis."  This examiner then stated, "I feel like I cannot resort without mere speculation whether or not this gentleman's osteoarthritis is related to his knee injury in the remote past."  But this examiner added, it would be too speculative to relate the Veteran's current right knee disorder to an injury in 1954, meaning that it is unlikely that the osteoarthritis is related to service.  

This commenting VA examiner therefore ultimately disassociated the relatively mild osteoarthritis affecting this knee from the injury in service, offering up another explanation for it (i.e., simple aging).  He also provided sound medical rationale by explaining that, since most 74-year-old people have some osteoarthritis in their knees, the fact that the Veteran has only mild, rather than severe, osteoarthritis indicates that it is not due to an injury in 1954.  Since this examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his right knee disorder is related to the claimed injury in service.  
See Nieves-Rodriguez, 22 Vet. App. at 305-06 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (VA examiners are presumed competent).


In conclusion, since the Veteran has not met the essential requirement of a linkage between his current right knee disorder and service, and since the osteoarthritis in this knee did not initially manifest to a compensable degree within one year of his discharge from service, the preponderance of the evidence is against his claim.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of this claim must be denied. 

IV.  Service Connection for a Bilateral Shoulder Disorder

The Veteran suffers from a bilateral shoulder disorder that he also claims is the result of football injuries sustained in 1954 while on active duty.  Again, however, the most probative evidence is against this claim, so it, too, must be denied.

Recent medical records show the Veteran has a current diagnosis of bilateral shoulder tendinitis, status post bilateral shoulder surgery, with arthritic changes.  So he has at least established he has this claimed disability.  It still, however, has to be attributed to the claimed injury in service, as opposed to other unrelated factors.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In written statements and during his June 2009 hearing, the Veteran explained that he injured both shoulders while playing football in service.  During his hearing he testified that he injured his right shoulder in 1954 at the same time he injured his right knee, and that he injured his left shoulder later that same year in a different football game.  In support of his claims, lay statements from A.B., V.W., and L.C., indicate they served with him in 1954 and "observed [him] experiencing complications with his knee and both shoulders."  So they attest to this claimed injury in service.  And just as in the case of the claimed injury to the right knee, they and the Veteran are competent - even as laymen - to make this proclamation.  See again Washington v. Nicholson, 19 Vet. App. 363 (2005).

But just as with the right knee disorder, the medical evidence shows the Veteran went many years after service without any documented complaints or problems with either shoulder.  He apparently has had rotator cuff surgery for each shoulder, though apparently many years after his military service ended.  An April 2005 report from St. Francis Hospital notes that he probably had had surgery on his right shoulder in 1982 and surgery on his left shoulder in 2000.  A May 2008 report from Dr. J.S. notes the Veteran most likely had had rotator cuff repairs on his right shoulder in 1972 and on his left shoulder in 1985.  During his June 2009 hearing, he clarified that the surgery on his right shoulder was in 1970 and that the surgery on his left shoulder was in 1990.  Regardless of the specific dates of the surgeries, even by his own admission they were many years, indeed decades, after his military service had ended in July 1955, with no mention of a relevant complaint (pertinent symptom) during those several intervening years.  And, again, while this, alone, is not dispositive of whether he was experiencing relevant symptoms like pain, etc., during those many intervening years, it is nonetheless probative evidence against this notion.  See again Maxson, Forshey, Dambach, and Jordan, supra.

As importantly, however, the Veteran was afforded VA examinations to determine the etiology of his bilateral shoulder disorder - and specifically in terms of any potential relationship to his military service and the particular injuries alleged.  When examined in May 2010, imaging of the left shoulder revealed a moderate amount of glenohumeral arthritis, as well as calcification near the insertion of the rotator cuff.  Imaging of the right shoulder revealed only a mild amount of glenohumeral arthritis, as well as calcification in the distal aspect of the rotator cuff tendons.  Unfortunately, however, the VA examiner said he could not provide an opinion on etiology without resorting to mere speculation.  See again Jones, 23 Vet. App. at 382.  As with the right knee disorder, the examiner explained that the degenerative problem in the Veteran's shoulders can be multi-factorial concerning the etiology, as it can be post-traumatic, hereditary, and part of the normal aging process.

In June 2011, however, following the Board's remand of the claim to try and obtain more definitive comment on this determinative issue of causation, a different VA examiner was able to answer this question in far less equivocal terms.  After reviewing the claims file and noting the Veteran supposedly had injured both shoulders in service, this commenting VA examiner indicated he could not relate the Veteran's current bilateral shoulder disorder to his service.  This examiner's rationale was similar to the rationale he provided concerning the etiology of the Veteran's right knee disorder, explaining that the Veteran's shoulder "injuries are very common in patients 70-years-of-age."  This examiner then added, "[i]n fact, there was a recent large-scale study which took asymptomatic patients 70 years or older and showed that 70% had MRI findings of rotator cuff tears.  This is very common in the aging population and without objective evidence cannot be proven without a doubt."  The examiner therefore concluded that he could not relate the Veteran's bilateral shoulder disorder to service, since such an opinion would be too speculative.  In other words, this examiner indicated it is unlikely the Veteran's bilateral shoulder disorder is related to his service and, in particular, to the type of trauma in service alleged.

Since this examiner's June 2011 opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his bilateral shoulder disorder is related to service.  See Nieves-Rodriguez, 22 Vet. App. at 305-06 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray, 7 Vet. App. at 49 (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See also Rizzo, 580 F.3d at 1288 (VA examiners are presumed competent).


The arthritis, tendinitis, and rotator cuff repairs that form the basis of the Veteran's current right knee and bilateral shoulder disabilities are not the type of conditions that are readily amenable to lay comment regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Instead, there has to be supporting medical nexus evidence, and in this particular instance there simply is not, only instead evidence against the claims.  Therefore, inasmuch as the preponderance of the evidence is unfavorable, there is no reasonable doubt to resolve in the Veteran's favor, and his claims resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 55; Ortiz, 274 F. 3d at 1361.


ORDER

The claim for service connection for a right knee disorder is denied.

The claim for service connection for a bilateral shoulder disorder also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


